Title: To Benjamin Franklin from John McCraken, 29 July 1779
From: McCraken, John
To: Franklin, Benjamin


Sir
Murlox July 29 1779
I have ben on board the Contenintal Cutter Black prince since the 20th Inst. Not indeed as a prisoner but as a Gentelman and used in the best manner to the great Honour of your Captains on board. I inded was a pasanger on board the Dublin brig which they took and as such have obtained my Liberty to return to Bristol as Soon as I please the Pleasure I hav in Addersing your Excelency overbalances any disapointment I have met with in being stopt a little in my Jorney, not only as you are a publick Agent for American affairs (to which I have always ben a friend) but also for your Verry Philosiphical discourses some of which I have read with great pleasure. I have the Greatest inclination that Can be to remove my family from Bristol to Philadelphia or some part of the provence of penselvenia but as things are now situated their is some dificulty in the undertaking which however may Be greatly Alivated by your Excelencys interposition and assistance which I now make bold to request in any way that you think most Condusive to that end. A line from your Excelency I should receive with infinite pleasure. I have a brother & Sister both maried in the provence of penselvenia. I had a Cozen Named James McCraken who lived in Philadelphia with whom I have had Som dealings but he has been dead Some years he was a Cooper by trade and marchandized some, as I hope to return by a Dutch Ship that will Sail from hence in a few days I canot hope for the pleasure of your answer and shall take an equal favour if your Excelency would adress the Comisary of this place with a few lines in my behalf in Case I find my wife ready to second my disign in removing which I hope she will as she also is a good friend to the American Cause & if we should find a passage to any other part of Franc I shall make bold to address your Excelency again for your Pasport and recomendation to Some of your Good Friends in America. I have lived a good many years in Bristol but am a Native of the North of Ireland. I remain your Exelency’s most Obedient Humble Sert.
John McCraken


P.S. As this Letter is a little confused I hope your Exelency will Excuse any defects as I was not willing to miss this oppertunity of writing to your Excelency, an oppertunity I Canot have in England — from as above
J M

 
Addressed: To / His Excelency Benjamin / Franklin Minister for / the United States of North / America at the Court of / France at passy near / Paris
Notation: MacCraken 29 July 1779
